UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6400



FRANK ROBERT SCHLAEPFER, JR.,

                                            Petitioner - Appellant,

          versus


SID    HARKLEROAD,   Administrator,    Marion
Correctional   Institution;   THEODIS   BECK,
Secretary of the North Carolina Department of
Corrections,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-66-1)


Submitted:   April 24, 2003                    Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Robert Schlaepfer, Jr., Appellant Pro Se.     Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Frank Robert Schlaepfer, Jr., a state prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).       This Court may only grant a

certificate of appealability if the appellant makes a substantial

showing of the denial of a constitutional right.             28 U.S.C. §

2253(c)(2) (2000).     We have independently reviewed the record and

conclude Schlaepfer has not made a substantial showing of the

denial of a constitutional right.      See Miller-El v. Cockrell, 123

S.   Ct.   1029   (2003).   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.      We deny Schlaepfer’s motion

to proceed in forma pauperis on appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                   2